OPINION OF THE COURT
SEITZ, Chief Judge.
Plaintiffs appeal from an order of the district court dismissing their constitutional challenge to the validity of tax sales conducted against their properties pursuant to the Pennsylvania County Return Act, Act *1244of May 29, 1931, P.L. 280, §§ 1-21, as amended, 72 P.S. §§ 5971a-t. The district court, concluding that it was constrained from reaching the merits of plaintiffs’ claim, dismissed the complaint “in deference to the principles explained in Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), and its progeny . . .” Johnson v. Kelly, 436 F.Supp. 155, 158 (E.D.Pa.1977).
I. FACTUAL BACKGROUND
The named plaintiffs in this proposed class action, Doris E. Johnson, Joseph Massey, and Joseph and Mary Tunstall, are former owners of residential property located in Delaware County, Pennsylvania, that has been sold at a County Treasurer’s tax sale for the alleged nonpayment of local property taxes. Defendants Grace Building Company, Inc. and Curtis Building Company, Inc. are the tax sale purchasers of the properties in question; the third named defendant is E. Jack Ippoliti, Prothonotary of the Delaware County Court of Common Pleas (substituted for Robert F. Kelly, who occupied that office at the time the complaint was filed).
The factual setting of this case with regard to each of the named plaintiffs is set out at some length in the district court’s opinion. See Johnson v. Kelly, supra at 159 — 61. Each of the three controversies developed around a common factual pattern which, given the district court’s disposition of the case below, need only be briefly summarized here. The tax sales of the plaintiffs’ property were conducted because of their alleged nonpayment of Delaware County property taxes. The parties stipulated that the Johnson and Massey properties were purchased by Grace Building at a 1969 tax sale for $198.31 and $268.06, respectively. The Tunstalls’ property was purchased by Curtis Building at a 1968 tax sale for $424.44. The purchase prices were equivalent to the amount of the alleged tax delinquencies and each property had a fair market value far greater (ranging from $8,000 to $30,000) than the tax sale purchase price. The Tunstalls continued to pay local property taxes to Delaware County from 1968 until 1971, but those payments were not credited against the 1966 delinquency which had triggered the tax sale.
The County Return Act, which governed the sales, requires that the record owners of such property be notified prior to the date of sale by certified or registered mail, and by newspaper publication. The Act also provides that failure of the owner to receive personal notice of the sale shall not serve to prejudice the title acquired by a tax sale purchaser as long as the notice was properly sent. See 72 P.S. § 5971g.
All of the plaintiffs here claim that they have no recollection of receiving any notices sent to them by the Delaware County Treasurer’s office, and that they did not see the newspaper advertisements regarding the tax sales of their properties. The plaintiffs contend, therefore, that they remained unaware that their properties had been sold until the tax sale purchasers, who are defendants here, instituted state court actions to quiet title and obtain possession. Consequently, none of the plaintiffs exercised his statutory right to redeem the properties within two years of the date of the tax sale. See 72 P.S. § 5971o. It was the pendency of the aforementioned quiet title actions in the state courts of Pennsylvania, presently at various stages of litigation,1 that caused the district court to dismiss plaintiffs’ federal complaint on Younger grounds.
The plaintiffs filed a complaint in federal court on October 21, 1975, which requested, inter alia, a declaratory judgment that all Delaware County tax sales held pursuant to *1245the County Return Act2 are unconstitutional, as violative of the due process guarantee of the fourteenth amendment; injunctions preventing tax sale purchasers from commencing or proceeding with state court actions to quiet title to properties purchased at such tax sales and preventing defendant Ippoliti, in his capacity as Prothonotary of the Delaware County Court of Common Pleas, from filing those actions; and an order setting aside the tax sales of the properties of each of the named and class plaintiffs who pay to the Delaware County Treasurer all taxes, penalties, interest, and costs for which the properties were sold or which are presently due.
The plaintiffs’ principal constitutional contention is that the County Return Act violates due process by failing to require a judicial determination of the accuracy of an alleged tax delinquency prior to the County’s conducting a tax sale, and by failing to require notice by personal service to a property owner whose land is scheduled to be sold for taxes.
The district court, after hearing, dismissed the complaints of all three named plaintiffs on Younger grounds and thus did not reach the issue of class certification. Johnson v. Kelly, supra at 158 & n.3. Plaintiffs Johnson and Massey, on behalf of themselves and the class they seek to represent, appeal from that order.
II. DISCUSSION
At the outset of its discussion of the legal issues presented here, the district court noted that “[tjhere are two judicially created abstention doctrines which are potentially applicable in this case.” Id. 162 (footnotes omitted). The court concluded that the first of these doctrines — Pullman abstention, see Railroad Commission v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941) — is inapplicable to the factual allegations and constitutional claims presented in this case. Johnson v. Kelly, supra at 162. However, after considering the contours of the second doctrine, formulated by the Supreme Court in Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), and its progeny, the district court concluded that it “must abstain from reaching the merits of the controversy and order that the complaint be dismissed.” Johnson v. Kelly, supra at 167 (footnotes omitted). It is the application of Younger principles to this federal action that is the subject of this appeal.
In Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), the Supreme Court reversed the order of a three-judge district court that had enjoined the Los Angeles County District Attorney from prosecuting the plaintiff, Harris, who had been indicted in a California state court on a charge of violating the California Criminal Syndicalism Act. The Court held that the district court’s judgment “must be reversed as a violation of the national policy forbidding federal courts to stay or enjoin pending state court proceedings except under special circumstances.” 401 U.S. at 41, 91 S.Ct. at 749. (footnote omitted).
Justice Black, writing for the Court, articulated the following principles as the “primary sources” of that national policy. First, he referred to “the basic doctrine of equity jurisprudence that courts of equity should not act, and particularly should not act to restrain a criminal prosecution, when the moving party has an adequate remedy at law and will not suffer irreparable injury if denied equitable relief.” Id. 43 — 44, 91 S.Ct. at 750. This principle he found to serve the policies of preventing erosion of the role of the jury in criminal cases, and to avoid a duplication of legal proceedings and legal sanctions. Id. 44, 91 S.Ct. 746. In addition, Justice Black found this principle of equitable restraint with respect to criminal prosecutions to be “reinforced by an even more vital consideration, the notion of *1246‘comity,’ that is, a proper respect for state functions, a recognition of the fact that the entire country is made up of a Union of separate state governments, and a continuance of the belief that the National Government will fare best if the States and their institutions are left free to perform their separate functions in their separate ways.” Id. This principle, which Justice Black felt was embodied in the phrase “Our Federalism,” is a concept which represents “a system in which there is sensitivity to the legitimate interests of both State and National Governments, and in which the National Government, anxious though it may be to vindicate and protect federal rights and federal interests, always endeavors to do so in ways that will not unduly interfere with the legitimate activities of the States.” Id.
Several years passed before the Supreme Court decided that the principles articulated by Justice Black in Younger could be applicable to federal court intervention in a state civil proceeding. In Huffman v. Pursue, Ltd., 420 U.S. 592, 95 S.Ct. 1200, 43 L.Ed.2d 482 (1975), the Court created a limited “civil counterpart” to the Younger doctrine, but made “no general pronouncements upon the applicability of Younger to all civil litigation.” 420 U.S. at 607, 95 S.Ct. at 1209. In Huffman, the sheriff and prosecuting attorney of Allen County, Ohio, appealed the order of a three-judge district court that had permanently enjoined the execution of a state court judgment closing the plaintiff’s theater for one year for displaying obscene films. The state court had issued its judgment in a civil enforcement proceeding brought against the plaintiff under the Ohio public nuisance statute. Rather than appealing the state court’s order within the Ohio court system, the theater owner filed suit in federal district court seeking an injunction against its execution. The district court found the statute to constitute an overly broad prior restraint on first amendment rights and granted the requested injunctive relief. Id. 595-99, 95 S.Ct. 1200.
In Huffman, Justice Rehnquist suggested that the comity and federalism strand of Younger is applicable to a civil proceeding “quite as much as it is to a criminal proceeding.” Id. 604, 95 S.Ct. at 1208. He based this conclusion on four aspects of federal court interference with a pending state judicial proceeding that raise federalism concerns: 1) the prevention of state effectuation of its substantive policies; 2) the prevention of the state court from providing a forum competent to vindicate constitutional objections interposed against those policies; 3) the creation of duplicative legal proceedings; and 4) the creation of a negative reflection upon the state court’s ability to enforce constitutional principles. Id. Justice Rehnquist-recognized, however, that the Younger doctrine also rests upon the reluctance of courts of equity to interfere with criminal prosecutions, and that “[sjtrictly speaking, this element of Younger is not available to mandate federal restraint in civil cases.” Id.
Nonetheless, Justice Rehnquist found the public nuisance proceeding at issue in Huffman to be “more akin to a criminal prosecution than are most civil cases,” id., leading him to conclude that Younger principles should be applied in that case. He also suggested that the factors that rendered the public nuisance proceeding “akin to a criminal prosecution” might not be presented in “civil litigation involving private parties.” Id. Among those factors he listed the fact that the state was a party to the civil nuisance proceeding, and that the proceeding was in aid of, and closely related to, criminal statutes regulating the dissemination of obscene materials. “Thus,” he concluded, “an offense to the State’s interest in the nuisance litigation is likely to be every bit as great as it would be were this a criminal proceeding.” Id. (citation omitted).
The Supreme Court has further defined the scope of the Huffman “civil counterpart” to Younger in two more recent decisions. The first was Juidice v. Vail, 430 U.S. 327, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977), in which judges of the New York state courts appealed from an order of a three-judge district court enjoining the con*1247tinued operation of New York’s statutory civil contempt proceedings. Vail, the federal plaintiff, was a judgment debtor who failed to comply with a creditor’s subpoena requiring him to attend a deposition intended to provide the creditor with information relevant to the satisfaction of the judgment. The plaintiff also failed to appear before the Dutchess County Court to answer an order requiring him to show cause why he should not be held in contempt. Following his refusal to pay a fine, Vail was arrested and jailed. Shortly after his release Vail commenced a federal action against the judges of the state courts, challenging the constitutionality of the civil contempt proceedings. He brought the action on behalf of himself and other judgment debtors, some of whom were subject to pending contempt proceedings. 430 U.S. at 328-33, 97 S.Ct. 1211.
The district court in Juidice decided that Younger principles were not applicable to the pending civil contempt proceedings because they were not tied to the state’s enforcement of its criminal laws. Id. 333 & n.10, 97 S.Ct. 1211, 1217. Justice Rehnquist, writing for the Court, stated that “the ‘more vital consideration’ behind the Younger doctrine of nonintervention lay not in the fact that the state criminal process was involved but rather in ‘the notion of comity,’ . . . ” that was first articulated by Justice Black in Younger itself. Id. 334, 97 S.Ct. at 1217. He went on to hold that “federal-court interference with the State’s contempt process is ‘an offense to the State’s interest . . . likely to be every bit as great as it would be were this a criminal proceeding,’ ” id. 336, 97 S.Ct. at 1217 (citation omitted), and that such interference with the State’s legitimate activities could also be interpreted as reflecting negatively upon the state court’s ability to enforce constitutional principles. Id.
Justice Rehnquist acknowledged that the contempt process enjoined by the lower court in Juidice served to vindicate the private interests of competing litigants, but he emphasized that “. . . its purpose is by no means spent upon purely private concerns. It stands in aid of the authority of the judicial system, so that its orders and judgments are not rendered nugatory . . ..” Id. 336 n.12, 97 S.Ct. at 1217 (citations omitted).
Once again, the Court in Juidice “save[d] for another day the question of ‘the applicability of Younger to all civil litigation . . . Id. 336 n.13, 97 S.Ct. at 1218.
The most recent opinion in which the Supreme Court has considered the boundaries of the Younger doctrine is Trainor v. Hernandez, 431 U.S. 434, 97 S.Ct. 1911, 52 L.Ed.2d 486 (1977). In Trainor, a three-judge district court held that provisions of the Illinois Attachment Act were violative of the due process clause of the fourteenth amendment, and the court enjoined all Illinois court clerks and sheriffs from issuing or serving attachment writs. The plaintiffs who instituted the lawsuit were themselves defendants in a state court civil suit brought by the Illinois Department of Public Aid, in which it was alleged that they had fraudulently concealed assets while receiving public assistance, and which sought the return of money alleged to have been wrongfully received. The Department had also secured a writ of attachment against the plaintiffs’ property, which the plaintiffs did not seek to challenge in the pending state proceedings. 431 U.S. at 435-38, 97 S.Ct. 1911.
The district court in Trainor ruled that Younger principles did not apply to the state court attachment proceedings because the Attachment Act did not provide a cause of action exclusively to state officials, as had been the case with the public nuisance statute at issue in Huffman, and because attachment proceedings were not necessarily “quasi-criminal” in nature, although they happened to be related to the state’s enforcement of criminal law in that case. Id. 439, 97 S.Ct. 1911.
Justice White, writing for a five member majority of the Supreme Court, reversed that ruling. He phrased the question to be resolved in Trainor as follows:
. More precisely, when a suit is filed in a federal court challenging the *1248constitutionality of a state law under the Federal Constitution and seeking to have state officers enjoined from enforcing it, should the federal court proceed to judgment when it appears that the State has already instituted proceedings in the state court to enforce the challenged statute against the federal plaintiff and the latter could tender and have his federal claims decided in the state court?
Id. 440, 97 S.Ct. at 1916.
The Court held that its earlier decisions in Younger, Huffman and Juidice controlled the resolution of that question. In holding Younger principles applicable to the factual situation presented in Trainor the Court emphasized the following factors: an action was pending against the federal plaintiffs in state court when they filed their federal suit; the state action was a suit by the state and the challenged writ of attachment issued as a part of that action; the state was a party to the suit in its role of administering its public-assistance programs; the state’s suit and the accompanying writ of attachment were intended to vindicate the important state policy of protecting the fiscal integrity of those programs; and the state authorities had had the option of vindicating that policy through criminal prosecutions. Id. 444, 97 S.Ct. 1918. Based on these factors the Court was able to conclude that “the principles of Younger and Huffman are broad enough to apply to interference by a federal court with an ongoing civil enforcement action such as this, brought by the State in its sovereign capacity.” Id. (footnote omitted).
Thus, in Trainor the Court placed particular emphasis on the fact that the district court’s injunction had interfered with pending state court proceedings in which the state, acting in its sovereign capacity, was pursuing the enforcement of its policies:
. This disruption of suits by the State in its sovereign capacity, when combined with the negative reflection on the State’s ability to adjudicate federal claims that occurs whenever a federal court enjoins a pending state proceeding, leads us to the conclusion that the interests of comity and federalism on which Younger . . . primarily rest[s] apply in full force here. . . ' .
Id. 446, 97 S.Ct. at 1919.
In Trainor Justice White reiterated that the Court was not presented with an occasion to decide whether Younger principles apply to all civil litigation. Id. 444 n.8, 97 S.Ct. 1911.
Justice Blackmun, who represented the deciding vote in Trainor, wrote a separate concurring opinion in which he stated that, “I, too, find significant the fact that the State was a party in its sovereign capacity to both the state suit and the federal suit.” Id. 449, 97 S.Ct. 1921 (Blackmun, J., concurring).
It is with this background in mind that we turn to the district court’s application of the Younger principles of equitable restraint to this case.
The district court quite properly rejected the plaintiffs’ argument that the Younger doctrine is applicable only when the pending state proceedings sought to be enjoined are criminal or “quasi-criminal” in nature. See Johnson v. Kelly, supra at 163-65. The Supreme Court’s decisions in Juidice and Trainor make clear that that factor is no longer to be given controlling significance. However, plaintiffs’ contention that Younger principles are inapplicable to pending state proceedings to which the state is not a party raises a concern that is worthy of close attention given the repeated emphasis of that factor by both Justice White and Justice Blackmun in Trainor.
The district court cited Juidice and four lower court opinions for the proposition that “abstention has been held proper even where the state civil proceeding involves a dispute between private parties . . . .” Johnson v. Kelly, supra at 165. It is true that the pending civil contempt proceedings impermissibly enjoined by the district court in Juidice were triggered by the attempt of a private litigant to satisfy a judgment. Nonetheless, as noted above, Justice Rehnquist took pains to point out that the civil *1249contempt power serves important public concerns as well as those of private litigants. As he fully recognized, “The contempt power lies at the core of the administration of a State’s judicial system . . . .” Juidice v. Vail, supra, 430 U.S. at 335, 97 S.Ct. at 1217 (citation omitted). It is through the exercise of that power that the State “vindicates the regular operation of its judicial system . . . .” Id.
Although technically speaking it is true that the state was not a party to the proceeding enjoined by the district court in Juidice, it is readily apparent that an injunction against state court judges, preventing them from exercising state-authorized judicial powers vital to the administration of justice, implicates the federalism and comity strand of the Younger doctrine much more severely than would an injunction here preventing private litigants from pursuing their quiet title actions in state court. In exercising his power of civil contempt, a state court judge becomes a real party to the proceedings in a unique way.
Moreover, it was the very constitutionality of the state court judges’ exercise of their powers that was the underlying issue in the plaintiffs’ federal suit in Juidice. Here, the underlying issue is the constitutionality of the procedures governing tax sales conducted pursuant to the County Return Act; the plaintiffs have sought to enjoin the pending quiet title actions merely to retain possession of their property until the underlying constitutional claims can be adjudicated. Therefore, any negative reflection upon the state court’s ability to adjudicate these constitutional challenges, which might be created by a federal injunction restraining the pending state proceedings, would be much more attenuated than was the case in Juidice. There state court judges were to be prevented from adjudicating the constitutionality of a state statute defining the scope of their own powers. See Juidice v. Vail, supra at 336, 97 S.Ct. 1211.
The unique factors present in Juidice have led one commentator to conclude that the Court’s opinion should not be construed as extending the Younger doctrine to more typical cases involving pending state litigation between private parties:
Indeed, contempt proceedings of the type at issue in Vail form a poor basis for further generalizations and may in fact be sui generis. While not part of the normal criminal process, they lead to penal sanctions of a type rarely imposed except to further important state interests. While triggered by private parties, they impose few burdens without the significant involvement of the judge. . . .
Developments in the Law — Section 1983 and Federalism, 90 Harv.L.Rev. 1133, 1310— 11 (1977).
While failing to recognize the unique circumstances involved in the civil contempt proceedings at issue in Juidice, the court below also minimized the relevance of the Court’s more recent opinion in Trainor to the issue presented here. See Johnson v. Kelly, supra at 165. As noted above, Justice White emphasized several times during the course of his majority opinion that the state, acting in its sovereign capacity, had instituted the civil enforcement proceedings sought there to be enjoined. See Trainor v. Hernandez, supra at 444, 446, 97 S.Ct. 1911. That emphasis takes on added significance given that Justice Blackmun’s deciding vote was also influenced by that fact. Id. 449, 97 S.Ct. 1911 (Blackmun, J., concurring).
A close reading of the Trainor opinion persuades us that, outside the special context of a challenge to civil contempt proceedings, the Younger doctrine should not be extended to cases in which the state proceedings have not been initiated by the state itself.3 We are supported in this view by the Supreme Court’s recent admonition that, “ ‘The doctrine of abstention, under which a District Court may decline to exer*1250cise or postpone the exercise of its jurisdiction, is an extraordinary and narrow exception to the duty of a District Court to adjudicate a controversy properly before it. . ’ ” Colorado River Water Conservation District v. United States, 424 U.S. 800, 813, 96 S.Ct. 1236, 1244, 47 L.Ed.2d 483 (1976), quoting County of Allegheny v. Frank Mashuda Co., 360 U.S. 185, 188, 79 S.Ct. 1060, 3 L.Ed.2d 1163 (1959); McKnight v. SEPTA, 583 F.2d 1229, 1241 (3d Cir. 1978).
 It cannot be gainsaid after Mitchum v. Foster, 407 U.S. 225, 92 S.Ct. 2151, 32 L.Ed.2d 705 (1972), that the district court has jurisdiction to enjoin the state proceedings here. The jurisdictional limitation of the Anti-Injunction Act, 28 U.S.C. § 2283, is inapplicable to cases brought pursuant to 42 U.S.C. § 1983. In extending the contours of the Younger abstention doctrine, based on notions of comity and federalism, it must be recognized that it is an “extraordinary and narrow exception” to a district court’s duty to decide cases within its jurisdiction.
Moreover, the limitation on the scope of the Younger doctrine adopted here is consistent with the view of federalism upon which it was founded. That limitation is necessary to preserve the role of the federal courts in exercising Congress’s mandate to provide a forum for the adjudication of civil rights cases brought pursuant to § 1983. “Our Federalism,” in the words of Justice Black, is “a system in which there is sensitivity to the legitimate interests of both State and National Governments.” Younger v. Harris, supra, 401 U.S. at 44, 91 S.Ct. at 750. The extension of Younger principles to all civil litigation, coupled with the definition of “pending state litigation” adopted by the Supreme Court in Hicks v. Miranda, 422 U.S. 332, 349-50, 95 S.Ct. 2881, 45 L.Ed.2d 223 (1975), would effectively impose upon the § 1983 plaintiff a requirement of exhaustion of state judicial remedies, except in cases presenting extraordinary circumstances. Such an extension would undermine the holding of Monroe v. Pape, 365 U.S. 167, 183, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961), that judicial exhaustion is not required under § 1983, and thus would be inconsistent with recent Supreme Court teaching on the place of the Younger doctrine within the jurisprudence of the Civil Rights Act. See Huffman v. Pursue, Ltd., supra, 430 U.S. at 609 n.21, 95 S.Ct. 1200.
The district court cited four lower court opinions as support for its extension of the Younger doctrine to federal court interference with state court litigation between private parties: Lamb Enterprises, Inc. v. Kiroff, 549 F.2d 1052 (6th Cir.), cert. denied, 431 U.S. 968, 97 S.Ct. 2927, 53 L.Ed.2d 1064 (1977); Louisville Area Inter-Faith Committee v. Nottingham Liquors, Ltd., 542 F.2d 652 (6th Cir. 1976); Gras v. Stevens, 415 F.Supp. 1148 (S.D.N.Y.1976); Kahn v. Shainswit, 414 F.Supp. 1064 (S.D.N.Y.1976). Although it seems clear that the Sixth Circuit has adopted a viewpoint on this issue contrary to our own, it should be pointed out that that viewpoint is not unanimously held within the Sixth Circuit. See Nottingham Liquors, supra at 655 (Edwards, J., concurring in part and dissenting in part).
The cited decisions from the Southern District of New York may have been significantly undermined by the later panel decision of the Second Circuit in Marshall v. Chase Manhattan Bank (National Association), 558 F.2d 680 (2d Cir. 1977). In Marshall the court reversed a district court’s dismissal of an action by the United States Secretary of Labor against the trustee of the assets of an employee pension benefit plan. The trustee had earlier commenced an action in the New York state courts to secure judicial consent to the winding-up of the plan; the Secretary sought to enjoin the trustee from pursuing that state court action. Id. 681. Among the factors emphasized by the Court of Appeals in deciding that the Younger doctrine did not support the dismissal of the Secretary’s complaint were that “[njeither the Secretary nor the State of New York has ever been a party to the state action,” and that “[t]he pending state action is between private parties . . . Id. 684.
*1251In two recent opinions the Fifth Circuit has expressed the view adopted herein that, generally, Younger principles apply only when the state is a party to the pending state litigation sought to be enjoined. See Ealy v. Littlejohn, 569 F.2d 219, 233 (5th Cir. 1978) (limiting the scope of Younger to, inter alia, “ongoing state-initiated civil proceedings” and “privately instituted civil contempt proceedings ... in which the state’s contempt process is involved”); Morial v. Judiciary Commission of State of Louisiana, 565 F.2d 295, 299 (5th Cir. 1977), cert. denied, 435 U.S. 1013, 98 S.Ct. 1887, 56 L.Ed.2d 395 (1978) (limiting the scope of Younger to cases in which there are pending “state enforcement proceedings”).
The forgoing view was also expressed in a recent opinion written by Chief Judge Lord of the Eastern District of Pennsylvania. In Santiago v. City of Philadelphia, 435 F.Supp. 136 (E.D.Pa.1977), Judge Lord construed the Supreme Court opinions outlined above as “mandating] Younger equitable restraint only in cases where the federal plaintiffs have attempted to invalidate a state statute and thereby enjoin a pending state civil proceeding which was initiated by the state against these individuals and was intended to enforce or vindicate an important state policy.” 435 F.Supp. at 145 (citation omitted). Because there was “no pending state proceeding initiated by the state which could be disrupted by federal adjudication” in Santiago, Judge Lord concluded that the Younger doctrine did not apply. Id.; see D’Iorio v. County of Delaware, 447 F.Supp. 229, 240 (E.D.Pa.1978) (Lord, C. J.).
Given the division of authority among the Courts of Appeals, and within the Eastern District of Pennsylvania, with respect to the issue before us, we have carefully canvassed the policy implications of our decision that the district court erred in extending the Younger doctrine to this case. The district court believed that although the state court plaintiffs in this case are private tax sale purchasers that fact does not “evince a lessened state interest in the state court proceedings . . . .” Johnson v. Kelly, supra at 165. Rather, the court held that the Commonwealth of Pennsylvania has a very substantial interest in the outcome of the pending state court quiet title actions because its “ability to collect taxes through the tax sale procedure is dependent upon the willingness of people to buy properties at tax sales which in turn depends upon their ability to obtain valid title to all that the taxpayer owned . . . .” Id.
The relief which the federal plaintiffs seek here, however, is not likely to diminish Delaware County’s ability to collect local taxes. They have requested that if the court finds that the County Return Act’s provisions regarding tax sales are constitutionally inadequate then these plaintiffs and the class they seek to represent should be permitted to redeem title to their properties only upon payment to the County Treasurer of the full amount of taxes, penalties, interests and costs for which the properties were sold. In effect, they merely are seeking an extension of the two-year redemption period, which is already a part of the statutory scheme, for those individuals whose property has been sold at tax sales that they allege were constitutionally deficient. Whatever effect such an extension would have on the willingness of purchasers to buy at future tax sales held under the County Return Act is speculative indeed, given the fact that those purchasers are already faced with the possibility of the former owners’ exercise of their statutory right of redemption, and given that Delaware County is no longer conducting tax sales pursuant to the challenged statute. See 72 P.S. § 5971o; footnote 2 supra.
It is our belief that the district court’s assertion that the state’s tax collection process would be significantly and adversely affected by an injunction against the pending quiet title actions is not supported by the record in this case. Rather, it appears that the state’s interest in the outcome of that private litigation is not appreciably greater than its interest in any private lawsuit in which state legislation may be subjected to a challenge on federal con*1252stitutional grounds. A holding that the latter state interest is sufficient to require a district court to dismiss a federal complaint on Younger grounds is fundamentally inconsistent with Congress’s decision to create in 42 U.S.C. § 1983 a federal forum for the adjudication of constitutional claims such as this one, and with the Supreme Court’s admonition that “[t]he doctrine of abstention . . . is an extraordinary and narrow exception to the duty of a District Court to adjudicate a controversy properly before it.” Colorado River Water Conservation District, supra, 424 U.S. at 813, 96 S.Ct. at 1244. That fundamental inconsistency is even more telling when one considers that the combined effect of an extension of Younger principles to all pending civil litigation in the state courts with the Supreme Court’s definition of a proceeding that is “pending” for Younger purposes in Hicks v. Miranda, would be the creation of a requirement of judicial exhaustion in cases brought pursuant to § 1983.
III. CONCLUSION
Our reading of the Supreme Court’s opinion in Trainor v. Hernandez, and an evaluation of the competing federalism concerns presented here, convince us that the district court erred in extending the scope of the Younger doctrine to a case such as this, in which federal plaintiffs seek to enjoin private parties from pursuing ongoing civil proceedings in the state courts. We are not called upon to consider the applicability of any other doctrine of equitable restraint to this case.
The order of the district court dismissing the complaint will be vacated.

. Two of the actions are pending in the Delaware County Court of Common Pleas. The third, that brought by Curtis Building against the Tunstalls, has been twice decided in the Tunstalls’ favor by the Court of Common Pleas, and twice reversed by the Commonwealth Court of Pennsylvania. See Curtis Building Co. v. Tunstall,-Pa.Cmwlth.-, 387 A.2d 1370 (1978). The Tunstalls’ petition for allowance of appeal is presently pending in the Supreme Court of Pennsylvania.


. Delaware County conducted tax sales pursuant to the County Return Act until January 1, 1976. Effective on that date its statutory exemption from the provisions of the Real Estate Tax Sale Law, Act of July 7, 1947, P.L. 1368, No. 542, §§ 101-803, as amended, 72 P.S. §§ 5860.101-5860.803, was eliminated. See Act of July 3, 1974, P.L. 451, No. 157, § 1, 72 P.S. § 5860.102 (Purdon Supp. 1978).


. See New Jersey Education Association v. Burke, 579 F.2d 764 (3d Cir. 1978), - U.S. -, 99 S.Ct. 252, 58 L.Ed.2d 239 (holding Younger inapplicable to a federal action in which the requested relief would interfere with a statutory appeal from the issuance of administrative regulations brought by private litigants against a state agency).